Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed November 27, 2019.  Claims 1-23 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 5/11/21, 2/22/22, 4/02/20, 5/20/22, 4/02/20, 02/22/22, 5/11/21, 08/02/21, 02/05/21, 08/02/21, are attached to the instant Office action.
Claim objections
Claim 16 is objected to because of the following informalities: it apparently ended with a semicolon ‘;’ rather than a period ‘.’.  Appropriate correction is required.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, these claims are held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101. In light of the recent Supreme Court decision in Bilski v. Kappos, 561 U.S. ___ (2010), the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos provides factors to consider in determining whether a claim is directed to an abstract idea and is therefore not patent-eligible under 35 U.S.C. 101. Factors weighing toward eligibility include:
Recitation of a machine or transformation (either express or inherent).
The claim is directed toward applying a law of nature.
The claim is more than a mere statement of concept. 

Factors weighing against eligibility include:
No recitation of a machine or transformation (either express or inherent).
Insufficient recitation of a machine or transformation.
The claim is not directed to an application of a law of nature. 
The claim is a mere statement of a general concept. 

An example of a method claim that would not qualify as a statutory process would be a claim that recited purely mental steps. Thus, to qualify as a § 101 statutory process, the claim could positively recite the other statutory class (the thing or product) to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. Furthermore, the use of a particular machine or transformation of a particular article must involve more than insignificant extra-solution activity. 
In light of the factors in the Supreme Court decision, Applicant’s method steps do not meet the requirements of 35 U.S.C. 101.  In claims 1-13 the only possible structural element that could actual do something are various “circuit”s which actually appear to be software programs made stronger by the fact that in claim 6 the components that the circuit could be are all software.  In claims 14-23 the method recites no things to execute the method or be transformed.
 Claims 1–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–13 are directed to a machine (“A transaction-enabling system”), and claims 14-23 are directed to a process (“A method”).  Thus, claims 1–23 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–23, however, are directed to an abstract idea without significantly more.  For claim 14, the specific limitations that recite an abstract idea are:
determining an aggregated resource amount for a fleet of machines to service at least one task; and
executing a transaction on the forward market for energy in response to the aggregated resource amount.
The claims, therefore, recite executing a transaction on the forward market, which is the abstract idea of methods of organizing human activity because it is a commercial interaction.  The additional elements of the claims are various elements for determining the transaction details.
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 14 is not patent eligible.
Independent claim 1  is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 14.  There are no additional elements recited in these claims other than saying it is a system and including circuits that actually appear to be software.  The only differences are that the steps of claim 14 are performed by a system in claim 1.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 14 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–13, and 14–23 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2-5, 15-19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the resource requirement recited in claims 1 and 14 by further specifying the type resource requirement —“a compute task requirement”, “a networking task requirement”, and “an energy consumption task requirement”.  Narrow the transaction recited in claims 1 or 14 by specifying whether the transaction on the forward market is “buying or selling energy”; whether the transaction on the forward market is “buying or selling energy storage capacity”.  Narrow the resource requirement by focusing on improving “an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of transactions on the forward market for energy”, “determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy storage capacity; accessing a forward market for energy; and executing a transaction on the forward market for energy in response to the aggregated resource amount”.   The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.   
For claims 6-8, 10-12, 20, 21, and 23 the additional recited limitations of these claims are picking what kind of software the component would be.  Since software is per se abstract the claims are still abstract.  But even if there was something more “a machine learning component, an artificial intelligence component, and a neural network component”, “a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy”, “the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy in response to the historical external data”, “a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component”, “the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy storage capacity in response to the historical external data”, “adaptively improving a utilization of the energy storage capacity utilizing a plurality of transactions on the forward market for energy” are all just generic computing solutions without more detail about how they are being applied they would just be generic components as well. 
For claims 9, 13, 22, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the external data source requirement recited in claim 8, 12, or 14 by further specifying selecting it from —“ a market condition data source”, “a behavioral data source”, “an agent data source”, and “an historical outcome data source”. The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14, and 16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sanders et al. USPG 2017/0005,515 A1.
As per claim 1 Sander teaches:
A transaction-enabling system, comprising: 
a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy storage capacity requirement; (see at least Sanders paragraph 11  customer’s able to reserve energy in advance)  
a forward resource market circuit structured to access a forward market for energy; (see at least Sanders paragraph 11  customer’s able to reserve energy in advance)  
a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance)  
As per claim 2 Sanders teaches:
The system of claim 1, wherein the resource requirement is a requirement selected from a group consisting of: 
a compute task requirement, a networking task requirement, and an energy consumption task requirement. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance which would be an energy consumption task requirement)  
As per claim 3 Sanders teaches: 
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance which conversely requires someone promising to provide energy in advance.)  
As per claim 4 Sanders teaches: 
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy storage capacity. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance and the system includes energy storage capacity so that providing energy at the requested time is providing energy storage capacity.)  
As per claim 16 Sanders teaches: 
The method of claim 14, wherein the at least one task comprises at least one of a compute task, a networking task, and an energy consumption task; (see at least Sanders paragraph 11  customer’s able to reserve energy in advance which would be an energy consumption task requirement)  
As per claim 17 Sanders teaches: 
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy storage capacity. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance and the system includes energy storage capacity so that providing energy at the requested time is providing energy storage capacity.)  
As per claim 18 Sanders teaches: 
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance which conversely requires someone promising to provide energy in advance.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders  further in view of Rueda et al. (USPG 2007/0179,855 A1).   
As per claim 5 while Sanders is not explicit about optimizing costs or outputs such analysis for energy situations is taught by Rueda.  (see at least Rueda abstract  Optimizing an energy portfolio is what is being called for here for this particular event.)  Therefore it would have been obvious to a person of e since it was solving a known problem in a known way with an expectation of success. ordinary skill in the art at the time the invention was made.  
As per claim 6 while Sanders is not explicit about such analysis Rueda has such optimizations which is a kind of artificial intelligence.  (see at least Rueda paragraphs 83-88 various mathematical analysis tools can be used to implement the optimizer.) Therefore it would have been obvious to a person of e since it was solving a known problem in a known way with an expectation of success. ordinary skill in the art at the time the invention was made.  
As per claim 7 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” includes a prediction on the price of energy moving forward.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 8 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 9 while Sanders is not explicit about such a data source Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 10 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda paragraphs 81-82  Updating the premiums continuously is continuously improving the forecast.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success. 
As per claim 11 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is predicting the forward market price of the energy market which is energy at a particular time which is energy storage capacity being delivered at that time.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 12 while Sanders is not explicit about such a data source Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 13 while Sanders is not explicit about such a data source Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 14 Sanders teaches: 
A method, comprising: 
determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy storage capacity; (see at least Sanders paragraph 11  customer’s able to reserve energy in advance) 
accessing a forward market for energy; (see at least Sanders paragraph 11  customer’s able to reserve energy in advance)  and 
executing a transaction on the forward market for energy in response to the aggregated resource amount. (see at least Sanders paragraph 11  customer’s able to reserve energy in advance)  
As per claim 15 while Sanders is not explicit about optimizing costs or outputs such analysis for energy situations is taught by Rueda.  (see at least Rueda abstract  Optimizing an energy portfolio is what is being called for here for this particular event.)  Therefore it would have been obvious to a person of e since it was solving a known problem in a known way with an expectation of success. ordinary skill in the art at the time the invention was made.  
As per claim 19 while Sanders is not explicit about optimizing costs or outputs such analysis for energy situations is taught by Rueda.  (see at least Rueda abstract  Optimizing an energy portfolio is what is being called for here for this particular event.)  Therefore it would have been obvious to a person of e since it was solving a known problem in a known way with an expectation of success. ordinary skill in the art at the time the invention was made. 
As per claim 20 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda paragraphs 81-82  Updating the premiums continuously is continuously improving the forecast.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 21 while Sanders is not explicit about such a data source Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 22 while Sanders is not explicit about such a data source Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is external to the customer and it optimized with that in mind.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
As per claim 23 while Sanders is not explicit about such analysis Rueda has such analysis.  (see at least Rueda abstract  “Historical and forward market data” is predicting the forward market price of the energy market which is energy at a particular time which is energy storage capacity being delivered at that time.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.  
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696